Name: 94/470/EC: Commission Decision of 18 July 1994 on a common technical regulation for attachment requirements for terminal equipment interface for ONP 2 048 kbit/s digital unstructured leased line
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  information technology and data processing;  electronics and electrical engineering;  communications
 Date Published: 1994-07-29

 Avis juridique important|31994D047094/470/EC: Commission Decision of 18 July 1994 on a common technical regulation for attachment requirements for terminal equipment interface for ONP 2 048 kbit/s digital unstructured leased line Official Journal L 194 , 29/07/1994 P. 0087 - 0088 Finnish special edition: Chapter 13 Volume 26 P. 0130 Swedish special edition: Chapter 13 Volume 26 P. 0130 COMMISSION DECISION of 18 July 1994 on a common technical regulation for attachment requirements for terminal equipment interface for ONP 2 048 kbit/s digital unstructured leased line (94/470/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/263/EEC of 29 April 1991 on the approximation of the laws of the Member States concerning telecommunications terminal equipment, including the mutual recognition of their conformity (1), as amended by Directive 93/68/EEC (2), and in particular Article 6 (2) thereof, Whereas the Commission, in accordance with the procedure laid down in Article 14 of Directive 91/263/EEC and in particular in accordance with the opinion delivered on 23 April 1992 by the Approvals Committee for Technical Equipment (ACTE), has adopted the measure identifying the type of terminal equipment for which a common technical regulation is required as well as the associated scope statement; Whereas the relevant standardization body has prepared the harmonized standards implementing the essential requirements applicable; Whereas the Commission has submitted the draft measure for an opinion of ACTE in accordance with the second indent of Article 6 (2), of Directive 91/263/EEC; Whereas the Commission under the terms of the second indent of Article 6 (2) of Directive 91/263/EEC is responsible for adopting the corresponding harmonized standards implementing the essential requirements which shall be transformed into common technical regulations; Whereas the common technical regulation adopted in this Decision is in accordance with the opinion of ACTE delivered on 14th December 1993, HAS ADOPTED THIS DECISION: Article 1 1. This Decision shall apply to terminal equipment intended to be connected to the network termination point of ONP 2048 Kbit/s digital unstructured leased lines using 120 ohm interfaces and falling within the scope of the harmonized standard identified in Article 2 (1) of this Decision. 2. This Decision establishes common technical regulation covering the attachment requirements for terminal equipment interface to the ONP leased line identified in paragraph 1. Article 2 1. The common technical regulation shall include the harmonized standard having been prepared by the relevant standardization body implementing to the extent applicable the essential requirements referred to in Articles 4 (c), 4 (d) and 4 (f) of Directive 91/263/EEC. The reference to this standard is set out in the Annex. 2. Terminal equipment falling within this Decision shall comply with the common technical regulation referred to in pargraph 1, shall meet the essential requirements referred to in points (a) and (b) of Article 4 of Directive 91/263/EEC, and shall meet the requirements of any other applicable Directives, in particular Council Directives 73/23/EEC (3) and 89/336/EEC (4). Article 3 Notified Bodies designated for carrying out the procedures referred to in Article 9 of Directive 91/263/EEC shall, as regards terminal equipment covered by Articles 1 (1) and 4 of this Decision use or ensure the use of the harmonized standard referred to in the Annex by the date of coming into force of this Decision at the latest. Article 4 This Decision is addressed to the Member States. Done at Brussels, 18 July 1994. For the Commission Martin BANGEMANN Member of the Commission (1) OJ No L 128, 23. 5. 1991, p. 1. (2) OJ No L 220, 31. 8. 1993, p. 1. (3) OJ No L 77, 26. 3. 1973, p. 29. (4) OJ No L 139, 23. 5. 1989, p. 19. ANNEX Reference to the Harmonized Standard Applicable The harmonized standard referred to Article 2 of the Decision is: Open Network Provision (ONP) technical requirements; 2 048 kbit/s digital unstructured leased line (D2048 U) Attachment requirements for terminal equipment interface ETSI European Telecommunications Standards Institute ETSI Secretariat TBR 12 - December 1993 (excluding the foreword) Additional information The European Telecommunications Standards Institute is recognized according to Council Directive 83/189/EEC (1). The harmonized standard referred to above has been produced according to Mandate issued in accordance with relevant procedures of Directive 83/189/EEC. The full text of the harmonized standard referenced above can be obtained from: European Telecommunications Standards Institute, F-06921 Sophia Antipolis Cedex. (1) OJ No L 109, 26. 4. 1993, p. 8.